20-1330-cr
United States v. Brooks


                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 1st day of July, two thousand twenty-one.

PRESENT:            PIERRE N. LEVAL,
                    JOSÉ A. CABRANES,
                    MICHAEL H. PARK,
                                 Circuit Judges.



UNITED STATES OF AMERICA,

                           Appellee,                     20-1330-cr

                           v.

SHAUN BROOKS,

                           Defendant-Appellant,

ELVIS SANTANA, AKA L, AKA STUNNA L, DANNY
BUENO, AKA YOUNG STUNNA, ANGEL DELACRUZ,
AKA YOUNG MONEY, EMMANUEL MARTINEZ, AKA
MANNY, HAROLD ROMAN, AKA NEW MONEY, AKA
TOMMY, JOEL NORWOOD, AKA FAT BOY, LAMONT
                                                   1
MASON, AKA MONT, ANDRE RODRIGUEZ, AKA DRE,
AKA D, AKA DADDY DAY, HECTOR BARBOSA, AKA
TITO, JESSIE FONSECA, AKA JESS, DENNIS MANCUSI,
FRED CANNON, AKA FRED WILSON, AKA GOODY,
DBA WILL, DONTAE DEGREE, PABLO RIVERA, MARK
HAMMARY, AKA SNOOP, ROBERT BENEDITTINI,
JULIO GARCIA, AKA JULIO NATAL, FRANK
VACCARIELLO, DONALD TAYLOR, AKA DUCKY,
ROBERT CURRY, AKA GOTTI, JAMES MCCRAE, AKA
JAMZ, AKA NEW JAMZ, BLAINE SCOTT, AKA SCRATCH,
ERIC MCKENZIE, AKA BLITZ, BYRON OVERBY,
ROBERT BARNES, OMARI NELSON, JERMAINE
GILLEO, MICHAEL CUNNINGHAM, AKA LITTLE RICO,
PIERRE MYKE, JAI PATTERSON, KADEMA NELSON,
AKA KNOCKY, DONIEL THOMAS, AKA OG, JAMES
SKAGGS, TYRELL MOSLEY, AKA TY, AKA MIKE,
TAINA VALENTINE, PRINCE MARSH, AKA POP, AKA
DADDY, TAWAN HINES, SAM SHULER, CHRIS CURRY,
AKA KP, ROBERT EVANS, MORGAN STOKES,WILLIAM
ANDERSON, AKA ANTON, AKA A TOWN,

                      Defendants.



FOR DEFENDANT-APPELLANT:                                Ezra Spilke, Law Offices of Ezra Spilke,
                                                        Brooklyn, NY.

FOR APPELLEE:                                           Courtney Heavey and Anna M. Skotko,
                                                        Assistant United States Attorneys, for
                                                        Audrey Strauss, United States Attorney,
                                                        Southern District of New York, New
                                                        York, NY.

       Appeal from a judgment dated March 16, 2020 of the United States District Court for the
Southern District of New York (Kenneth M. Karas, Judge), entered on April 8, 2020.

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.


                                                2
        Defendant-Appellant Shaun Brooks appeals from a judgment in the United States District
Court for the Southern District of New York, revoking his supervised release and sentencing him
primarily to thirty-six months in prison, to be followed by two years of supervised release.

         In 2017, while on supervised release, Brooks was charged by the United States Probation
Office with violating multiple mandatory conditions of his release, including failing to report for
drug testing multiple times and using marijuana, cocaine, and other controlled substances. Over the
next several years, Brooks was charged with other violations and the District Court convened several
status conferences and hearings. After a final sentencing hearing, the District Court concluded that
Brooks violated several conditions of his supervised release, all of which were Grade C violations
under the United States Sentencing Guidelines (“U.S.S.G.”) and to all of which Brooks admitted
guilt, and imposed the statutory maximum term of imprisonment of thirty-six months, to be
followed by three years of supervised release. 1 We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

        On appeal, Brooks primarily asserts that his due process rights were violated because, he
argues, his revocation sentence was based on incidents of which he did not receive notice or
opportunity to challenge. “Due process requires . . . that a defendant charged with violating a
condition of supervised release be afforded notice of the charges against him before the court may
revoke his supervised release.” 2 Such “notice must be sufficient to allow the releasee to prepare to
defend against the charges.” 3

         Because Brooks did not raise an objection on this basis before the District Court, we review
his claim for plain error. 4 The burden of showing plain error rests on the party asserting it. 5 “Plain
error is: (i) error, that is (ii) plain, and (iii) affects substantial rights. Where these conditions are met,
an appellate court may then exercise its discretion to notice a forfeited error, but only if ... the error
seriously affects the fairness, integrity, or public reputation of judicial proceedings.” 6

       We reject Brooks’s due process challenge to his revocation sentence. The District Court
made clear that Brooks was being held responsible for the violations to which Brooks admitted,


         1 Under the U.S.S.G., a Grade C violation of supervised release is defined as “conduct constituting

(A) a federal, state, or local offense punishable by a term of imprisonment of one year or less; or (B) a
violation of any other condition of supervision.” U.S.S.G. § 7B1.1(a)(3).
         2 United States v. Chatelain, 360 F.3d 114, 121 (2d Cir. 2004).

         3 Id.

         4 See Puckett v. United States, 556 U.S. 129, 134–35 (2009).

         5 United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004); United States v. Turner, 720 F.3d 411, 427

(2d Cir. 2013).
         6 United States v. Rodriguez, 725 F.3d 271, 276 (2d Cir. 2013) (quoting United States v. Vaval, 404 F.3d

144, 151 (2d Cir. 2005)).

                                                         3
which did not include the June 9, 2019 and the October 9, 2019 incidents, as the written judgment
also confirms. As to the June 9, 2019 incident, Brooks had sufficient constitutional notice that it
might be discussed at sentencing. Indeed, the Probation Office referenced the incident in the
memorandum provided to the District Court and the Government mentioned it at a status
conference, in addition to giving the related reports to defense counsel. 7 Brooks also had sufficient
opportunity to challenge information related to both the June 9, 2019 and the October 9, 20219
incidents. As a final matter, Brooks’s conduct underlying Specification 7—on which the
Government ultimately did not proceed and for which Brooks accordingly was not sentenced —was
included in the Amended Violation Report and Brooks did in fact challenge information related
thereto. In sum, Brooks’s revocation sentence for Class C violations of his supervised release was
not imposed in violation of his due process rights.

                                              CONCLUSION

        We have reviewed all other arguments raised by Brooks on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court entered
April 8, 2020.


                                                            FOR THE COURT:
                                                            Catherine O’Hagan Wolfe, Clerk




        7
           See also Chatelain, 360 F.3d at 122 (finding revocation defendant received adequate notice when
details of alleged violative conduct were provided not in the petition but “in advance of the revocation
hearing”).

                                                       4